SET ASIDE and REMAND and Opinion Filed October 20, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00787-CV

             IN THE INTEREST OF J.R. AND Y.R., CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-20-15112

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Smith
      Stating the parties have settled and agreed to a new decree of divorce,

appellant has filed an unopposed motion to remand this case to the trial court

pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B). See TEX. R. APP. P.

42.1(a)(2)(B). We grant the motion and, without regard to the merits, set aside the

trial court’s judgment and remand the case to the trial court for rendition of judgment

in accordance with the parties’ agreement. See id.



                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE
210787F.P05
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF J.R. AND                   On Appeal from the 301st Judicial
Y.R., CHILDREN                                District Court, Dallas County, Texas
                                              Trial Court Cause No. DF-20-15112.
No. 05-21-00787-CV                            Opinion delivered by Justice Smith,
                                              Justices Schenck and Garcia
                                              participating.

      In accordance with this Court’s opinion of this date, we SET ASIDE the trial
court’s April 13, 2021 final judgment without regard to the merits and REMAND
the case to the trial court for rendition of judgment in accordance with the parties’
agreement.

      Subject to the parties’ agreement, we ORDER that appellee Miriam Rivera
recover her costs, if any, of this appeal from appellant Martin Rivera.


Judgment entered October 20, 2021.




                                        –2–